Citation Nr: 1132683	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected tendonitis.  

5.  Entitlement to service connection for residuals of a head injury, to include detached retinas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for bilateral hearing loss, tinnitus, and a cervical spine disorder and from a June 2009 rating decision of the Boston RO, which denied service connection for residuals of a head injury, to include visual problems, i.e. detached retinas, and a right hip disorder. 

In June 2011, a hearing was held before the undersigned Veterans Law Judge.

With regard to the issues of entitlement to service connection for a right hip disorder, to include as secondary to service-connected tendonitis, and residuals of a head injury, to include detached retinas, the Veteran filed timely notice of disagreement (NOD) in July 2009.  A Statement of the Case (SOC) was provided in May 2010.  Review of the record shows that the Veteran appears to have submitted a May 2010 request for a hearing before the Board instead of a Substantive Appeal (VA Form 9), and this appears to have been accepted as an informal substantive appeal.  As the RO has certified these issues to the Board, and, in June 2011, the Board held a hearing on the matter, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

In October 2009, the Veteran submitted a statement asserting that he is unable to work as a chef because of his disabilities.  He is currently service-connected for right and left Achilles tendonitis.  As such, the Veteran has raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  This claim is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record shows that the Social Security Administration (SSA) contacted VA in December 2009 in order to request any medical records pursuant to the Veteran's pending claim for Social Security Disability Benefits.  Therefore, the Veterans SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010).

Additionally, although some service records have been associated with the claims file, the Veteran's testimony indicates that there may be unassociated clinical and personnel records relevant to his claims.  See 38 C.F.R. § 3.159(c)(2).  At his June 2011 hearing, the Veteran stated that he was treated at a Belgian Air Force base after he hit his head on a door frame, knocking him unconscious, while serving with the 43rd Artillery.  He states that his unit was also notified that he was to be on bed rest for one week.  However, these records are not included in the service treatment records.  Further efforts at obtaining the Veteran's complete service treatment and personnel records should be taken before the Board renders a decision in this case.  

Furthermore, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Here, the record contains evidence of a current hearing loss disability, tinnitus, cervical spine disorder, right hip disorder, and residuals of a head injury, to include detached retinas.  See June 2011 hearing transcript (showing complaints of hearing loss, ringing of the ears); January 2008 neurosurgery consultation (diagnosing Veteran with degenerative disc disease and foraminal stenosis of the cervical spine); September 2009 neurosurgery consultation (showing a diagnosis of severe foraminal stenosis at the C5-C6 and C6-C7 levels); October 2009 private treatment record (providing a diagnosis of neck and right arm pain, multiple levels of cervical disk degeneration, foraminal narrowing, and nerve root irritation); October 2007 and September 2009 MRI report; March 2007 private treatment record (showing complaints of right hip pain); September 2005 private treatment records (showing complaints of blurred vision).  

Additionally, the Veteran's lay testimony indicates that he suffered a head injury in service and was exposed to noise from artillery fire and sonic booms from Air Force flyovers, and the evidence indicates that his current complaints of hearing loss, ringing of the ears, and blurred vision, as well as his currently diagnosed cervical spine disorders, may be related to these in-service incidents.  The Veteran also testified that his primary physician told him that his right hip condition is likely due to his service-connected tendonitis.  As such, there is evidence that the disorders claimed by the Veteran may be related to his service or another service-connected disability.  Therefore, the Veteran should be provided with appropriate VA examinations.

Finally, the Veteran testified in June 2011 that Drs. Taylor, Cosgrove, and O'Leary had provided opinions in support of his claims.  However, no such opinions are of record.  The Veteran should be provided the opportunity to provide any such opinions on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  Make arrangements to obtain the Veteran's complete service treatment and personnel records, to include all clinical records.  The Board is particularly interested in (1) any treatment records showing treatment for a head injury, including stitches, and (2) any personnel records showing that the Veteran was put on bed rest for one week, during the Veteran's service with the 43rd Artillery from 1979 to 1982.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Provide the Veteran with the opportunity to submit medical opinions in support of his claim, including from Drs. Taylor, Cosgrove and O'Leary.  

4.  After all records have been associated with the claims folder, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure from artillery fire and sonic booms from passing aircraft.  In doing so, the examiner should consider the Veteran's complaints of having hearing loss and tinnitus since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA orthopedic examination of his cervical spine and right hip.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any cervical spine disorder and/or right hip disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder and/or right hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hip condition was (a) caused or (b) aggravated by his service-connected right and left Achilles tendonitis.

If such aggravation is found, the examiner should address the following medical issues: (1) Any baseline manifestations of the Veteran's right hip disorder found prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right and left Achilles tendonitis based on medical considerations; and (3) The medical considerations supporting an opinion that increased manifestations of a right hip disorder are proximately due to service-connected right and left Achilles tendonitis.
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA ophthalmology examination in order to determine whether the Veteran has a vision disorder that is related to service.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any visual defect or ophthalmological disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed visual defect or ophthalmological disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



